[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO DISMISS (No. 101)
The plaintiff has filed a six count complaint alleging legal malpractice. Named as defendants are Olmer, Krevolin  Donato, P.C., against which the first and fourth counts are directed. The defendant Krevolin  Donato, P.C. is referred to in the second and fifth counts and the defendant Sherman H. Krevolin is the subject of the third and sixth counts.
Before the court is a motion to dismiss, claiming insufficient service, filed on behalf of "the defendants, Morris Olmer and Charles Donato."
The sheriff's return indicates that he made service by leaving a copy of the process "with and in the hands of Lynn, secretary to and authorized to accept service for Morris Olmer, the within named defendant."
Despite the sheriff's service upon a person not named as a defendant, the short answer to this motion to dismiss is that neither Morris Olmer nor Charles Donato are named as defendants. Accordingly, the motion to dismiss is denied because it is inappropriately filed on behalf of two individuals who are not parties to this action.
William L. Hadden, Jr., Judge CT Page 9089